Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hausman on 05/17/2022.

The application has been amended as follows: 

Please amend the claims as follows:

4. (Currently amended) The stub pipe housing of claim 1, wherein: the stub pipe extends through a first opening in the cabinet; an external surface of the cabinet comprises a second opening separate from the first opening; the first end of the stub pipe housing comprises an inner diameter adapted for sealed contact with the external surface of the cabinet relative to one or more of the first opening and the second opening; and 82029313ATTORNEY DOCKET NO.:PATENT APPLICATION 018635.0684USSN 16/580,052 3 of 11 the first end, the non-permeable inner surface, and the second end are configured to direct fluid escaping the connection to one or more of the first opening and the second opening in the external surface.  

5. (Currently amended) The stub pipe housing of claim 1, wherein the non-permeable inner surface comprises an elastomeric material.  

6. (Currently amended) The stub pipe housing of claim 1, wherein: the second end comprises a compliant seal; and the sealed contact between the first end and the cabinet, the sealed contact between the compliant seal and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into an opening in the cabinet.  

7. (Currently amended) The stub pipe housing of claim 6, wherein: the stub pipe housing comprises a rigid material; and the stub pipe housing prevents bending at the connection between the stub pipe and the external pipe.  

11. (Currently amended) The method of claim 8, wherein the non-permeable material comprises an elastomeric material.  

12. (Currently amended) The method of claim 8, wherein: configuring the stub pipe housing for sealed contact with the external pipe comprises one of positioning the second end on the external pipe, wherein the second end of the stub pipe housing comprises a compliant seal; and the sealed contact between the first end and the cabinet, the sealed contact between the compliant seal and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into an opening in the cabinet.  

13. (Currently amended) The method of claim 12, wherein: the stub pipe housing comprises a rigid material; and the stub pipe housing prevents bending at the connection between the stub pipe and the external pipe.  

17. (Currently amended) The HVAC system of claim 14

18. (Currently amended) The HVAC system of claim 14

19. (Currently amended) The HVAC system of claim 18, wherein: the stub pipe housing comprises a rigid material; and coupling the second end of the stub pipe housing to an external pipe prevents bending at the connection between the stub pipe and the external pipe.  

23. (Currently amended) The stub pipe housing of claim 1, wherein: sealed contact between the stub pipe housing and the cabinet comprises contact between the outward protrusion of the flange and an external surface of the cabinet.  

24. (Currently amended) The stub pipe housing of claim 23, wherein: the sealed contact between the flange and the cabinet comprises a seal positioned in the stub pipe opening and the edge of the flange seated in the seal, wherein the sealed contact between the flange and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into the opening in the cabinet.  

25. (Currently amended) The HVAC system of claim 14, wherein: sealed contact between the stub pipe housing and the cabinet comprises contact between the outward protrusion of the flange and an external surface of the cabinet.  

26. (Currently amended) The HVAC system of claim 25, wherein: the sealed contact between the flange and the cabinet comprises a seal positioned in the stub pipe opening and the edge of the flange seated in the seal, wherein the sealed contact between the flange and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into the opening in the cabinet.  

27. (Currently amended) The method of claim 8, further comprising: positioning a seal on an external surface of the cabinet; and seating the outward protrusion of the flange in the seal.  

28. (Currently amended) The method of claim 27, further comprising: wherein the sealed contact between the flange and the cabinet, the sealed contact between the second end and the external pipe, and the non-permeable inner surface of the stub pipe housing are configured to direct fluid escaping the connection into the opening in the cabinet.

Reasons for Allowance
Claims 1, 4-8, 11-14, 17-19, and 23-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant arguments filed on 05/12/2022 is persuasive. The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the flange comprising an outward protrusion abutting the cabinet; and wherein the opening of the cabinet allows for fluid communication between the interior of the cabinet and the volume as recited in amended claims 1, 8, and 14. It is not readily apparent how the flange of Shibata may be modified to comprise protrusions that abuts the cabinet. Further, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Shibata so that the opening of the cabinet allows for fluid communication between the interior of the cabinet and the volume defined by the external pipe connected to the stub pipe, the non-permeable inner surface, and the sealed contact between the second end and the external pipe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763